16‐3739‐cv 
Rodriguez v. United States 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                              
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of April, two thousand eighteen. 
               
PRESENT:  JOHN M. WALKER, JR., 
              GERARD E. LYNCH, 
              DENNY CHIN, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
CLEOPATRA RODRIGUEZ, 
                                                   Petitioner‐Appellant, 
                                                                                                    
                                         v.                                                16‐3739‐cv 
                                                                                       
UNITED STATES OF AMERICA,                                                                   
                                                   Respondent‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER‐APPELLANT:                                     MALVINA NATHANSON, New York, New 
                                                              York. 
 
FOR RESPONDENT‐APPELLEE:                                      ANDREW D. BEATY, Assistant United States 
                                                              Attorney (Anna M. Skotko, Assistant United 
                                                              States Attorney, on the brief), for Geoffrey S. 
                                          Berman, United States Attorney for the 
                                          Southern District of New York, New York, 
                                          New York. 
 
              Appeal from the United States District Court for the Southern District of 

New York (Preska, J.).   

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is VACATED and the 

case is REMANDED for further proceedings.  

              Petitioner‐appellant Cleopatra Rodriguez appeals from a memorandum 

and order entered October 17, 2016, denying her petition for a writ of error coram nobis 

seeking to vacate her guilty plea and conviction.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal. 

              Rodriguez legally entered the United States in 1994 from the Dominican 

Republic.  In March 2007, she applied for citizenship, and in October 2007, she became a 

naturalized citizen of the United States.  As part of her citizenship application, 

Rodriguez stated, under penalty of perjury, that she had not committed a crime or 

offense for which she had not been arrested.   

              In June 2009, however, Rodriguez was indicted, along with ten others, for 

crimes arising out of an income tax scheme alleged to have occurred between 2006 and 

2008.  As part of the scheme, different individuals filed for federal and state tax refunds 

to which they were not entitled and rented apartments under false names to which the 



                                            ‐ 2 ‐ 
 
refunds would be sent.  Rodriguezʹs alleged role was to cash checks on three separate 

occasions and to rent an apartment under a false name, for which she received ʺa little 

under a thousand dollarsʺ in total.  App. 90. 

               On January 25, 2010, Rodriquez pleaded guilty to three counts of the 

indictment:  conspiracy to defraud the United States in violation of 18 U.S.C. § 286, 

conspiracy to commit mail and wire fraud in violation of 18 U.S.C. § 1349, and 

conspiracy to commit identification document fraud in violation of 18 U.S.C.  

§ 1028(a)(7) & (f).   

               At the plea proceeding, the magistrate judge (Ellis, M.J.) inquired about 

Rodriguezʹs citizenship.  Speaking through an interpreter, Rodriguez stated that she 

was a citizen of the United States but her counsel immediately ‐‐ but incorrectly ‐‐ told 

the court that ʺshe is not a citizen of the United States.ʺ  App. 59.  The magistrate judge 

then warned Rodriguez of the deportation consequences associated with her guilty 

plea, and asked, ʺdo you understand that by pleading guilty to these charges and 

because youʹre not a citizen of the United States . . . you are subject to being deported 

and that in all likelihood you will be deported?  Do you understand that?ʺ  Id. 

Rodriguez responded, ʺYes, sir.ʺ  Id. 

               Rodriguez then read a statement, prepared by her lawyer and translated 

into Spanish, admitting that ʺ[b]etween 2006 and 2008 [she] agreed to help others to 

defraudʺ the Government and ʺ[i]n 2007, three different times [she] went to check 



                                            ‐ 3 ‐ 
 
cashing places . . . [and] cashed tax refund checks that were not payable to [her],ʺ for 

which she ʺwas paid $200ʺ each time.  App. 68‐69.  Additionally, Rodriguez admitted 

that ʺ[i]n early 2007, [she] signed a lease in [her] name for an apartment for one of the 

persons involved in this scheme . . . [and] knew that the person was going to use it as 

one of the locations where tax refund checks generated as a result of the [scheme] were 

going to be sent.ʺ  App. 69.1  The magistrate judge recommended that the district court 

accept Rodriguezʹs guilty plea, and the district court (Baer, J.) subsequently did so.   

                        On June 10, 2010, Rodriguez appeared before the district court for 

sentencing.  At sentencing, defense counsel stated, contrary to his earlier 

representations, that Rodriguez is ʺa United States citizen, has filed tax returns every 

year, has paid her taxes, and is in a position of fully documented income here.ʺ  App. 

80.  Counsel then requested a below‐guidelines sentence, emphasizing Rodriguezʹs 

desire to continue working to support her family because she is the ʺsole basis of 

financial support for her two infant children . . . as well as both of her parents,ʺ and her 

ʺfamily would suffer from severe collateral consequences due to [her] imprisonment.ʺ  

App. 75, 77. 

                        In sentencing Rodriguez, the district court acknowledged that her 

ʺculpability . . . was significantly less than most of [the] other defendants,ʺ and that it 


                                                 
1       In her affidavit submitted to the district court, Rodriguez represented that during the 
plea allocution, she told her lawyer off the record that she ʺwas not sure the allocution was 
correct.ʺ  App. 27.  The lawyer responded that she should follow his instructions.  Id. 

                                                    ‐ 4 ‐ 
 
was ʺtaking into consideration [Rodriguezʹs] clean record, the family problems,  

. . . the relatively small role that she played [in the scheme], and [ ] her acknowledgment 

in advance of her arrest as to her guilt.ʺ  App. 88, 91.  Rodriguez was then sentenced to 

90 daysʹ imprisonment, significantly below the guidelines range of 21 to 27 months, to 

be followed by two yearsʹ supervised release.   

              In April 2014, after Rodriguez had completed her sentence and term of 

supervised release, the Government filed denaturalization proceedings against her in 

the Eastern District of New York.  The denaturalization complaint alleged that 

Rodriguez was ineligible for naturalization when she applied for citizenship in March 

2007, in part because she had committed an unlawful act within the period prior to her 

application, which adversely reflected on her character.  The complaint also alleged that 

Rodriguez illegally procured her citizenship by willfully mispresenting by omission in 

her application her prior and ongoing criminal activities.   

              On September 25, 2014, Rodriguez filed a petition for a writ of error coram 

nobis seeking not only vacatur of the judgment of conviction, but also vacatur of her 

plea.  Rodriguez claimed, as she does on appeal, that prior to the plea allocution, her 

counsel ʺassured [her] several times that [she] did not have to worry about the 

immigration consequences of a plea because [she] was a citizen,ʺ and that she ʺrelied on 

his assurancesʺ in pleading guilty.  App. 26.  She also argued that a ʺcompetent attorney 

could have negotiated a plea that would not have required her to admit to facts that 



                                            ‐ 5 ‐ 
 
would support denaturalization,ʺ Appellantʹs Br. 11‐12, and that, for example, had she 

been properly advised, she would have asked her attorney to seek a plea agreement 

that would not require her to admit to criminal conduct before October 2007.  App. 29.  

Rodriguez also asserted that had she known of possible immigration consequences, she 

ʺwould have . . . instructed [counsel] . . . to move to vacate the plea immediately.ʺ  App. 

30.  Rodriguez requested a hearing.  

               On October 17, 2016, the district court denied the petition, without a 

hearing, and held that Rodriguez failed to establish (1) circumstances compelling coram 

nobis relief because she had not demonstrated that she was prejudiced by her counselʹs 

objectively unreasonable advice because ʺ[t]here is no reason to believe [that] the 

Government or the Court would have entertained a plea agreement that contradicted 

the allegations of [the] indictment,ʺ  App. 165, and (2) that an order vacating her 

conviction would affect her denaturalization proceedings because Rodriguezʹs plea 

allocution would remain an undisputed matter of record, and Rodriguez did not deny 

the accuracy of the allocution in her coram nobis petition.  This appeal followed. 

                                        DISCUSSION 

               This Court ʺreview[s] the judgeʹs ultimate decision to deny the writ [of 

coram nobis] for abuse of discretion,ʺ but reviews de novo ʺthe question of whether a 

district judge applied the proper legal standard.ʺ  United States v. Mandanici, 205 F.3d 

519, 524 (2d Cir. 2000).   



                                            ‐ 6 ‐ 
 
              A writ of error coram nobis is an ʺʹextraordinary remedyʹ available only in 

rare cases.ʺ  Kovacs v. United States, 744 F.3d 44, 54 (2d Cir. 2014) (quoting United States v. 

Morgan, 346 U.S. 502, 511 (1954)).  To obtain coram nobis relief, a petitioner must 

demonstrate three factors:  (1) ʺthere are circumstances compelling such action to 

achieve justice,ʺ (2) ʺsound reasons exist [ ] for failure to seek appropriate earlier relief,ʺ 

and (3) ʺthe petitioner continues to suffer legal consequences from [her] conviction that 

may be remedied by granting of the writ.ʺ  Foont v. United States, 93 F.3d 76, 79 (2d Cir. 

1996) (citations and internal quotation marks omitted) (alteration in original)).   

              Only the first and third factors are at issue here.  As to the first factor, 

ineffective assistance of counsel is one circumstance that may warrant coram nobis relief.  

Kovacs, 744 F.3d at 49 (citing Chhabra v. United States, 720 F.3d 395, 406 (2d Cir. 2013)).  

For an ineffective assistance claim, a defendant (1) ʺmust demonstrate that [her] 

counselʹs performance ʹfell below an objective standard of reasonableness in light of 

prevailing professional normsʹʺ and (2) ʺaffirmatively ʹprove prejudice arising from 

counselʹs allegedly deficient representation.ʹʺ  United States v. Cohen, 427 F.3d 164, 167 

(2d Cir. 2005) (quoting Strickland v. Washington, 466 U.S. 668, 688, 693 (1984) (internal 

quotation marks omitted)).   

              The district court concluded, and we agree, that Rodriguezʹs counselʹs 

ʺalleged advice that she need not worry about immigration consequences . . . [fell] 

below an objective standard of reasonableness.ʺ  App. 164.  See Kovacs, 744 F.3d at 51 



                                              ‐ 7 ‐ 
 
(ʺ[N]o reasonable jurist could find a defense counselʹs affirmative misadvice as to the 

immigration consequences of a guilty plea to be objectively reasonable.ʺ); Padilla v. 

Kentucky, 559 U.S. 356, 365‐68 (2010) (holding that deportation is always ʺa particularly 

severe ʹpenalty,ʹʺ and the failure by counsel to properly advise client of deportation 

consequences was constitutionally deficient).  Here, counselʹs apparent advice to 

Rodriguez that she did not have to worry about the immigration consequences of a plea 

ignored the possibility of denaturalization.  Accordingly, the question is whether 

Rodriguez was prejudiced by her counselʹs deficient performance.   

              Whether a defendant is prejudiced requires a ʺcase‐by‐case examination,ʺ 

Williams v. Taylor, 529 U.S. 362, 391 (2000), of the ʺtotality of the evidence,ʺ Strickland, 

466 U.S. at 695.  We have previously held that ʺa defense lawyerʹs incorrect advice about 

the immigration consequences of a plea is prejudicial if it is shown that, but for 

counselʹs unprofessional errors, there was a reasonable probability that the petitioner 

could have negotiated a plea that did not impact immigration status or that he would 

have litigated an available defense.ʺ  Kovacs, 744 F.3d at 52.  To show prejudice, ʺ[t]he 

petitioner must [also] clearly demonstrate that [she] placed particular emphasis on 

immigration consequences in deciding whether or not to plead guilty.ʺ  Id. (brackets 

and internal quotation marks omitted). 

              On this record, it is not clear whether there was a reasonable probability 

that counsel could have negotiated a plea that did not impact Rodriguezʹs immigration 



                                              ‐ 8 ‐ 
 
status, and indeed, the record is silent as to whether any such discussions took place or 

whether counsel even considered the possibility of denaturalization.  In Kovacs, we 

determined that the defendant, an Australian national who had become a permanent 

resident of the United States, ʺmade a showing of prejudice based on his ability to 

negotiate an alternative plea.ʺ  744 F.3d at 53.  In that case, Kovacsʹs counsel submitted a 

declaration that stated that Kovacs had pleaded guilty to a misprision of felony charge 

for the sole reason that counsel incorrectly believed the charge would not impair 

Kovacsʹs immigration status ‐‐ ʺa view [that was] conveyed to the prosecutionʺ during 

plea negotiations.  Id.2  Rodriguezʹs prior counsel, however, did not submit an affidavit 

nor did the district court conduct an evidentiary hearing to determine what happened 

during plea discussions and negotiations. 

                        Although, unlike in Kovacs, there were no statements at Rodriguezʹs plea 

hearing clearly demonstrating a ʺsingle‐minded focusʺ on avoiding negative 

immigration consequences, this is not surprising given counselʹs alleged early and 

continued assurances that there were no immigration consequences to worry about in 

her case.  Kovacs, 744 F.3d at 53; see also Lee v. United States, 137 S. Ct. 1958, 1967 (2017).  


                                                 
2       It is certainly plausible that Rodriguezʹs counsel could have asked the Government to 
agree not to seek denaturalization or that the Government would have agreed to a charge or 
more limited factual allocution that would reduce the possibility of denaturalization.  See, e.g., 
Kovacs, 744 F.3d at 52 (ʺ[T]he petitioner could have negotiated a plea that did not impact 
immigration status.ʺ); United States v. Kwan, 407 F.3d 1005, 1017‐18 (9th Cir. 2005), abrogated in 
irrelevant part by Padilla, 559 U.S. at 370 (ʺKwan could have gone to trial or renegotiated his plea 
agreement to avoid deportation.ʺ).   

                                                    ‐ 9 ‐ 
 
Moreover, there clearly was some confusion during the plea allocution as counsel 

incorrectly stated that Rodriguez was not a citizen.  Finally, in her affidavit submitted to 

the district court, Rodriguez unequivocally stated that, had she been properly advised, 

she would have insisted that counsel ʺcorrect his error at the plea as to [her] citizenshipʺ 

and ʺmove to vacate the plea immediately.ʺ  App. 30. 

                        The Supreme Court has recently instructed that judges should look to 

ʺcontemporaneous evidence to substantiate a defendantʹs expressed preferencesʺ when 

a defendant alleges that he would not have pleaded guilty but for an attorneyʹs deficient 

advice on immigration consequences.  Lee, 137 S. Ct. at 1967.3  In Lee, the Court 

particularly emphasized that the defendant had ʺstrong connections to the United 

Statesʺ ‐‐ Lee had lived in the United States for nearly three decades, had established 

two businesses, and was the only family member in the United States who could care 

for his elderly parents.  Id. at 1968.  Under the circumstances, this left ʺno reason to 

doubt the paramount importance [the defendant] placed on avoiding deportation.ʺ  Id. 

                        Here, Rodriguezʹs counsel repeatedly emphasized at the plea proceeding 

that Rodriguezʹs sole concern with respect to a sentence was to ensure that she would 

be able to continue working in the United States to financially support her family.  

Additionally, like Lee, Rodriguez had lived in the United States for a long period ‐‐ 

approximately 13 years ‐‐ prior to her involvement in the charged conspiracy, worked 
                                                 
3       Lee was decided on June 23, 2017, after the district courtʹs October 27, 2016, decision, and 
after the partiesʹ briefs were filed in this action. 

                                                    ‐ 10 ‐ 
 
several jobs, and provided the sole source of income for her family, many of whom had 

extensive health issues.  Therefore, there also is reason to believe that Rodriguez would 

have placed ʺparamount importance,ʺ Lee, 137 S. Ct. at 1968, on avoiding 

denaturalization had she known that was a possibility.  On this record, however, we 

cannot make that determination. 

              It also is not clear on this record whether Rodriquez would have 

proceeded to trial had she known she could face denaturalization, but that certainly is a 

possibility as Rodriguez stated that she would have asked her lawyer to ʺvacate the plea 

immediatelyʺ had she been properly advised.  App. 30.  See Kwan, 407 F.3d at 1017‐18 

(ʺ[B]ut for counselʹs deficient performance, there is a reasonable probability that [the 

defendant] would have moved to withdraw his guilty plea.  After withdrawing his plea, 

[the defendant] could have gone to trial or renegotiated his plea agreement to avoid 

deportation[,] [or] he could have pled guilty to a lesser charge.ʺ).  In Kovacs, we held 

that even if the defendant could not negotiate a plea that did not impair his 

immigration status, Kovacs alternatively demonstrated prejudice because he alleged he 

would have litigated an available defense.  See Kovacs, 744 F.3d at 53.  At oral argument 

before this Court, Rodriguezʹs appellate counsel suggested that Rodriguez also might 

have decided to proceed to trial had she been accurately informed of the possibility of 

denaturalization and deportation.   




                                           ‐ 11 ‐ 
 
              Even assuming Rodriguez might not have had a successful defense to the 

charges, ʺpreserving the [ ] right to remain in the United States may be more important 

to the [defendant] than any potential jail sentence.ʺ  Lee, 137 S. Ct. at 1968.  In situations 

ʺwhere we are [ ] asking what an individual defendant would have done, the possibility 

of even a highly improbable result may be pertinent to the extent it would have affected 

[the defendantʹs] decisionmaking.ʺ  Id. at 1968.  Therefore, ʺthere is more to consider [in 

the prejudice inquiry] than simply the likelihood of success at trial,ʺ and when the 

ʺconsequences of a conviction after trial and by plea . . . are, from the defendantʹs 

perspective, similarly dire, even the smallest chance of success at trial may look 

attractive.ʺ  Id. at 1966.  On the present record and under the circumstances, we cannot 

determine whether Rodriguez would have opted to defend against the charges had she 

known she could be denaturalized. 

              For all of the reasons above, we remand for the district court to develop a 

fuller record concerning the issue of prejudice. 

              The district court also held that Rodriguez is ineligible for coram nobis 

relief because she failed to establish the third factor:  that vacating her conviction would 

ʺremedy the effect of her denaturalization proceedings.ʺ  App. 169; see Foont, 93 F.3d at 

79 (the petitioner must show that the ʺlegal consequences from his conviction . . . may 

be remedied by granting of the writʺ).     




                                              ‐ 12 ‐ 
 
               In evaluating this factor, however, the court did not acknowledge that 

Rodriguez sought vacatur of not only the judgment of conviction, but also her guilty 

plea.  Rodriguez argues that if the district court were also to vacate her plea, the 

statements she made at the plea allocution could not be used against her, and the 

foundation for the denaturalization proceeding would disappear.  See Fed. R. Evid. 

410(a)(1), (3) (evidence of a statement made during a guilty plea that is later withdrawn 

is inadmissible in a civil or criminal case).  Indeed, there is support for this argument.  

See United States v. Mergen, No. 06‐CR‐352, 2010 WL 395974, at *3 (E.D.N.Y. Feb. 3, 2010) 

(ʺAs a general rule, statements made by a defendant in connection with . . . [a] 

withdrawn plea cannot be introduced at trial.ʺ (citing Fed. R. Evid. 410)).  Moreover, the 

Government has already ʺconcede[d] that [Rodriguez] has satisfied the . . . third 

requirement[ ] for obtaining relief,ʺ because she ʺʹcontinues to suffer legal consequences 

from [her] conviction that may be remedied by granting of the writ.ʹʺ App. 126 n.1 

(quoting Foont, 83 F.3d at 79) (final alteration in original).   

               Accordingly, we also remand the case for the district court to further 

develop the factual record as to whether the legal consequences of Rodriguezʹs 

conviction ‐‐ the basis for the denaturalization proceedings ‐‐ would be remedied by 

granting coram nobis relief.   

                                               . . . 

                



                                              ‐ 13 ‐ 
 
            For the reasons set forth above, we VACATE the district courtʹs order and 

REMAND for further proceedings.  

                                      FOR THE COURT: 
                                      Catherine OʹHagan Wolfe, Clerk 




                                       ‐ 14 ‐